Exhibit 10.2

EXECUTION VERSION

 

LOGO [g686689crg.jpg]

CONFIDENTIAL

FEE LETTER

February 13, 2019

EyePoint Pharmaceuticals, Inc.

480 Pleasant Street

Suite B300

Watertown, MA 02472

 

  Re:

Certain Fees Payable Pursuant to Term Loan Agreement

We refer to that certain Term Loan Agreement, dated as of February 13, 2019 (the
“Loan Agreement”), among EYEPOINT PHARMACEUTICALS, INC., a Delaware corporation
(“Borrower”), the Subsidiary Guarantors from time to time party thereto, the
Lenders from time to time party thereto and CRG Servicing LLC, a Delaware
limited liability company, as administrative agent and collateral agent for the
Lenders (in such capacities, together with its successors and assigns,
“Administrative Agent”). Unless specifically defined herein or the context
requires otherwise, capitalized terms used herein shall have the meanings
ascribed to them in the Loan Agreement.

In connection with the covenants and agreements set forth in the Loan Agreement,
Borrower hereby agrees to pay the following fees:

1.    Financing Fees; Expense Cap On each Borrowing Date, Borrower shall pay to
Administrative Agent, for the account of the Lenders, an aggregate upfront
financing fee in an amount equal to 1.50% of the aggregate principal amount of
the Loans (other than any PIK Loans) advanced on such Borrowing Date, which fee
is deemed fully earned on such Borrowing Date (each, a “Financing Fee”). Each
Financing Fee shall be distributed by Administrative Agent to the Lenders pro
rata in accordance with the Lenders’ Proportionate Shares. Each Financing Fee
shall be paid via setoff from the Loan proceeds advanced in the applicable
Borrowing on the applicable Borrowing Date. The costs incurred and reimbursable
by Borrower pursuant to Section 13.03(a)(i)(x) of the Loan Agreement shall not
exceed $350,000 (the “Expense Cap”).

2.    Back-End Facility Fee. On the earlier of (i) the Maturity Date and
(ii) the date the Loans become due and payable in full for any other reason
(including, without limitation, Borrower’s exercise of an optional prepayment
under Section 3.03(a) of the Loan Agreement, the requirement of a mandatory
prepayment under Section 3.03(b) of the Loan Agreement or an acceleration upon
an Event of Default), Borrower shall pay to Administrative Agent, for the
account of the Lenders, an aggregate fee in an amount equal to 6.00% of the sum
of (A) the aggregate principal amount of the Loans advanced to Borrower and
(B) the aggregate principal



--------------------------------------------------------------------------------

amount of all PIK Loans issued (such fee, the “Back-End Facility Fee”) (less any
partial payment of the Back-End Facility Fee already paid by Borrower prior to
such date, in connection with the partial prepayment of the Loans, as described
in the next sentence). Notwithstanding the foregoing, if Borrower makes a
partial prepayment of the Loans through the exercise of an optional prepayment
under Section 3.03(a) of the Loan Agreement or a partial mandatory prepayment
pursuant to Section 3.03(b)(i) of the Loan Agreement, Borrower shall pay on such
date of prepayment, to Administrative Agent for the account of the Lenders, the
Back-End Facility Fee due for the Loans (including PIK Loans) prepaid on such
date. The Back-End Facility Fee shall be distributed by Administrative Agent to
the Lenders pro rata in respect of the Loans owing to each such Lender on such
date.

All amounts payable by Borrower hereunder shall be paid by Borrower
unconditionally in full without set-off (except as otherwise expressly provided
herein) or counterclaim or other defense, in Dollars and in same day or
immediately available funds, to such account as Administrative Agent shall
designate. The fees payable hereunder shall be fully earned upon becoming due
and payable, shall be non-refundable for any reason whatsoever and shall be in
addition to any other fee, cost or expense payable pursuant to the Loan
Documents.

The contents of this Fee Letter are subject to the confidentiality provisions
set forth in Section 13.16 of the Loan Agreement, and shall not be disclosed by
Borrower without the prior written consent of the Lenders unless required under
applicable law or regulation, as determined by Borrower in its reasonable
discretion and following consultation with legal counsel, or, on a confidential
basis, solely to the directors, officers and advisors of Borrower; provided,
that, Borrower may disclose the aggregate amounts contained in this Fee Letter
as part of the projections, pro forma information or a generic disclosure of
aggregate sources and uses related to fee amounts related to the Transactions to
the extent customary or required in any public or regulatory filing relating to
the Transactions.

This Fee Letter shall be governed by, and construed in accordance with, the law
of the State of New York, without regard to principles of conflicts of laws that
would result in the application of the laws of any other jurisdiction; provided
that Section 5-1401 of the New York General Obligations Law shall apply.

This Fee Letter is a Loan Document.

This Fee Letter may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument and any of the
parties hereto may execute this Fee Letter by signing any such counterpart.

[Signatures to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Fee Letter as of the date
first above written.

 

CRG SERVICING LLC By  

/s/ Nathan Hukill

  Name:   Nathan Hukill   Title:   Sole Member

 

EYEPOINT PHARMACEUTICALS, INC. By  

/s/ Nancy Lurker

  Name:   Nancy Lurker   Title:   President and Chief Executive Officer